Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7-8 and 13-25 are pending.  

Claims 1-5, 7-8 and 13-25, drawn to a compound and a method that read on A) human transferrin as the species of biopolymer scaffold, B) LQQQNT (SEQ ID NO: 18) and TTTGQNNNS (SEQ ID NO: 19) as the species of different peptides, C) being two different epitopes of the same antigen as peptides Pa and Pb, D), anti-drug or anti-gene-delivery vector antibodies in an individual undergoing therapy with the drug or gene therapy or eligible for therapy with the drug or gene therapy, are being acted upon in this Office Action.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Objection and Rejection Withdrawn
The objection to claims 4-5 is withdrawn in view of the claim amendment. 

The rejection of claims 5, 12 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The rejection of claims 1, 2 and 5-12 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20100280098 (Juliano hereafter, published Nov. 4, 2010; PTO 892) evidenced by US Pat No. 5,847,121 (issued Dec 8, 1998; PTO 892) is withdrawn in view of the claim amendment. 
The rejection of claims 1, 5 and 14 under 35 U.S.C. 103 as being unpatentable over US20100280098 (Juliano hereafter, published Nov. 4, 2010; PTO 892) evidenced by US Pat No. 5,847,121 (issued Dec 8, 1998; PTO 892) in view of US20160250342 (Kudirka hereafter, published Sep 1, 2016; PTO 892) and Gaillard (US20150290234, published Oct 15, 2015; PTO 892) is withdrawn in view of the claim amendment. 

The rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over US20050220785 (Engle hereafter, published Oct 6, 2005; PTO 892) in view of US20080051376 (Sinn hereafter, published Feb 28, 2008; PTO 892), Raso et al (J Biol Chem 259:1143-1149, 1984; PTO 892), US Pat No.6,498,244 (issued December 24, 2002; PTO 892), Gurda et al (J Virology 86: 7739-7751, 2012; PTO 892) and US20110191867 (Natunen hereafter, published August 4, 2011; PTO 892) is withdrawn in light of the claim amendment.  

The provisional rejection of claims 13, 15, 24 and 25 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 21-25 and 31-44 of copending Application No. 17/393,626 is withdrawn in light of the claim amendment in copending application. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8 and 13-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii).  
Claim 1 encompasses any compound comprising any biopolymer scaffold and at least any first peptide n-mer of the general formula: P (-S-P) (n-1) and any second peptide n-mer of the general formula:
P(—S—P )an; wherein, independently for each occurrence, P is a peptide with a sequence length of 27-13 amino acids, and S is a non-peptide spacer; wherein, independently for each of the peptide n-mers, n is an integer of at least 1 to 10; and wherein each of the peptide n-mers is bound to the biopolymer scaffold; wherein the biopolymer scaffold is selected from the group consisting of human albumins and human globulins and is non-immunogenic in a human, and wherein at least one occurrence of P is a circularized peptide; wherein at least one occurrence of peptide P of the compound comprises a sequence identical to a fragment optionally except for 1, 2 or 3 amino acid substitutions, wherein the fragment has a length of 7-13 amino acids and is a fragment of a protein or peptide drug, wherein said protein or peptide drug is selected from the group consisting of: Alpha-1-proteinase inhibitor, Alglucerase, Taliglucerase alfa, Pegademase, Agalsidase beta, Alglucosidase alfa, Laronidase, Idursulfase, Elosulfase alfa, Galsulfase, Sebelipase alfa, Cerliponase alfa, Sebelipase alfa, Asfotase Alfa, Elapegademase, Olipudase alpha, Velmanase alpha, N(4)-(beta-N-acetylglucosaminyl)-L-asparaginase, Rasburicase, Pegloticase, Human Antithrombin II, Plasma protease C1 inhibitor, Turoctocog alfa, Drotrecogin alfa, Emicizumab, Coagulation factor VIIa, Recombinant Human, Antihemophilic factor human recombinant, Von Willebrand Factor Human, Factor VIII, Susoctocog alfa, Antihemophilic factor human recombinant, Antihemophilic factor, human recombinant, Oprelvekin, Aldesleukin, Rilonacept, Anakinra, Denileukin diftitox, Erythropoietin, Interferon beta-1a, Interferon alfa, interferon alfa-2b, interferon alfacon-1, interferon gamma- 1b, interferon alfa-2b recombinant, growth hormone (UniProt P01241), insulin (UniProt P01308), IGF1 (UniProt P05019), PTH (UniProt P01270), Thyrotropin alfa, Choriogonadotropin alfa, Follitropin, Lutropin alfa, Somatotropin, Albiglutide, Metreleptin, Corifollitropin alfa, Filgrastim, FGF2 (UniProt P09038), NGF (UniProt P01138), GDNF (UniProt P39905), BDNF (UniProt P23560), Mecasermin, Palifermin, GCSF (UniProt P09919), IGF2 (UniProt P01344), Becaplermin, Palifermin, Tasonermin, Aflibercept, Rilonacept, Romiplostim, Tagraxofusp, Efmoroctocog alfa, Eftrenonacog alfa, Rilonacept, Belatacept, Atacicept, Albutrepenonacog alfa , Dulaglutide, Etanercept, Asfotase Alfa, Natalizumab, Rituximab, Adalimumab, Ipilimumab, Trastuzumab, Bevacizumab, Evolocumab, ekizumab, Omalizumab, Teprotumumab, Idarucizumab, Cetuximab, Oportuzumab monatox, Ibritumomab tiuxetan, Abciximab, Ofatumumab, Erenumab, Emicizum and Atezolizumab.
Claim 2 encompasses the compound of claim 1, wherein at least 10% of all occurrences of P are circularized peptides. 
Claim 3 encompasses the compound of claim 1, wherein, independently for each occurrence, P is Pa or Pb, wherein Pa is any peptide with a sequence length of 2-13 amino acids, wherein Pb is any peptide with a sequence length of 2-13 amino acids, wherein 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pa-S-Pa, 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pb –S-Pb and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pa, or 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pb-S-Pb. 
Claim 4 encompasses the compound of claim 3, wherein the peptide Pa and the peptide P, comprise two different fragments of the same protein or peptide drug.
Claim 5 encompasses the compound of claim 1, wherein the biopolymer scaffold is any albumin,  haptoglobin or transferrin.
Claim 7 encompasses a pharmaceutical composition comprising the compound of claim 1 and at least one pharmaceutically acceptable excipient.
Claim 8 encompasses the compound of claim 7, wherein the composition 1s non-immunogenic in a human. 
Claim 13 encompasses a method, comprising:
obtaining a pharmaceutical composition comprising a compound and at least one pharmaceutically acceptable excipient, wherein the composition is non-immunogenic in a human individual, and
administering the pharmaceutical composition to the human individual, wherein the human individual is undergoing therapy with said protein or peptide drug or wherein the individual has been selected for therapy with said protein or peptide drug, 
wherein the compound comprises:
- a biopolymer scaffold which is human albumin and at least
- a first peptide n-mer of the general formula:
P(— S— P )(n-1) and 
– a second peptide n-mer of the general formula: P(—S—P )(n-1);
wherein, independently for each occurrence, P is a peptide with a sequence length of 7-13 amino acids, and S is a non-peptide spacer;
wherein, independently for each of the peptide n-mers, n is 1 to 10; and
wherein each of the peptide n-mers is covalently bound to the biopolymer scaffold; wherein the biopolymer scaffold is selected from the group consisting of human albumins, and human globulins, and is non-immunogenic in a human, and 
wherein at least one occurrence of P is a circularized peptide;
wherein at least one occurrence of peptide P of the compound comprises a sequence identical to a fragment optionally except for 1, 2 or 3 amino acid substitutions, wherein the fragment has a length of 7-13 amino acids and is a fragment of a protein or peptide drug, wherein said protein or peptide drug is selected from the group consisting of: Alpha-1-proteinase inhibitor, Alglucerase, Taliglucerase alfa, Pegademase, Agalsidase beta, Alglucosidase alfa, Laronidase, Idursulfase, Elosulfase alfa, Galsulfase, Sebelipase alfa, Cerliponase alfa, Sebelipase alfa, Asfotase Alfa, Elapegademase, Olipudase alpha, Velmanase alpha, N(4)-(beta-N-acetylglucosaminyl)-L-asparaginase, Rasburicase, Pegloticase, Human Antithrombin II, Plasma protease C1 inhibitor, Turoctocog alfa, Drotrecogin alfa, Emicizumab, Coagulation factor VIla Recombinant Human, Antihemophilic factor human recombinant, Von Willebrand Factor Human, Factor VIII, Susoctocog alfa, Antihemophilic factor human recombinant, Antihemophilic factor, human recombinant, Oprelvekin, Aldesleukin, Rilonacept, Anakinra, Denileukin diftitox, Erythropoietin, Interferon beta-1a, Interferon alfa, interferon alfa-2b, interferon alfacon-1, interferon gamma- 1b, interferon alfa-2b recombinant, growth hormone (UniProt P01241), insulin (UniProt P01308), IGF1 (UniProt P05019), PTH (UniProt P01270), Thyrotropin alfa, Choriogonadotropin alfa, Follitropin, Lutropin alfa, Somatotropin, Albiglutide, Metreleptin, Corifollitropin alfa, Filgrastim, FGF2 (UniProt P09038), NGF (UniProt P01138), GDNF (UniProt P39905), BDNF (UniProt P23560), Mecasermin, Palifermin, GCSF (UniProt P09919), IGF2 (UniProt P01344), Becaplermin, Palifermin, Tasonermin, Aflibercept, Rilonacept, Romiplostim, Tagraxofusp, Efmoroctocog alfa, Eftrenonacog alfa, Rilonacept, Belatacept, Atacicept, Albutrepenonacog alfa , Dulaglutide, Etanercept, Asfotase Alfa, Natalizumab, Rituximab, Adalimumab, Ipilimumab, Trastuzumab, Bevacizumab, Evolocumab, [xekizumab, Omalizumab, Teprotumumab, Idarucizumab, Cetuximab, Oportuzumab monatox, Ibritumomab tiuxetan, Abciximab, Ofatumumab, Erenumab, Emicizum and Atezolizumab. 
Claim 14 encompasses a pharmaceutical composition, comprising the compound of claim 1 and further comprising said  protein or peptide drug and at least one pharmaceutically acceptable excipient. 
Claim 15 encompasses a method, comprising; obtaining a pharmaceutical composition as defined in claim 14; wherein the compound of the pharmaceutical composition is non-immunogenic in a human individual, and administering the pharmaceutical composition to the human individual.
Claim 16 encompasses the compound of claim 1, wherein said at least one occurrence of peptide P of the compound comprises the sequence identical to the fragment except for 1, 2 or 3 amino acid substitutions.
Claim 17 encompasses the compound of claim 1, wherein said at least one occurrence of peptide P of the compound comprises the sequence identical to the fragment.

Claim 18 encompasses the compound of claim 1, wherein n is 1.
Claim 19 encompasses the compound of claim 1, wherein n is 2.
Claim 20 encompasses the compound of claim 1, wherein the compound comprises 3 to 40 copies of the same peptide P.
Claim 21encompasses the compound of claim 1, wherein each of the peptide n-mers is covalently bound to the biopolymer scaffold.
Claim 22 encompasses the method of claim 13, wherein the individual is undergoing therapy with said protein or peptide drug.
Claim 23 encompasses the method of claim 13, wherein the method is performed in case of an adverse event induced by the protein or peptide drug in the individual.
Claim 24 encompasses a method, comprising:
(i) obtaining a pharmaceutical composition comprising a compound and at least one pharmaceutically acceptable excipient, wherein the composition is non- immunogenic in a human individual, and
(ii) intravenously administering the pharmaceutical composition to the individual, wherein the composition is administered to the individual at least five times;
wherein the compound comprises:
- a biopolymer scaffold which is human albumin and at least
- any first peptide n-mer of the general formula:
P(— S— P )m-y and – any second peptide n-mer of the general formula: P(—S—P )an;
wherein, independently for each occurrence, P is a peptide with a sequence length of 7-13 amino acids, and S is a non-peptide spacer;
wherein, independently for each of the peptide n-mers, n is 1 or 2; and
wherein each of the peptide n-mers is covalently bound to the biopolymer scaffold;
wherein at least one occurrence of P is a circularized peptide;

wherein at least one occurrence of peptide P of the compound comprises a sequence identical to a fragment except for 1, 2 or 3 amino acid substitutions, wherein the fragment has a length of 7-13 amino acids and is a fragment of a protein or peptide drug, wherein said protein or peptide drug is selected from the group consisting of:
Alpha-1-proteinase inhibitor, Alglucerase, Taliglucerase alfa, Pegademase, Agalsidase beta, Alglucosidase alfa, Laronidase, Idursulfase, Elosulfase alfa, Galsulfase, Sebelipase alfa, Cerliponase alfa, Sebelipase alfa, Asfotase Alfa, Elapegademase, Olipudase alpha, Velmanase alpha, N(4)-(beta-N-acetylglucosaminyl)-L-asparaginase, Rasburicase, Pegloticase, Human Antithrombin II, Plasma protease C1 inhibitor, Turoctocog alfa, Drotrecogin alfa, Emicizumab, Coagulation factor VIla Recombinant Human, Antihemophilic factor human recombinant, Von Willebrand Factor Human, Factor VIII, Susoctocog alfa, Antihemophilic factor human recombinant, Antihemophilic factor, human recombinant, Oprelvekin, Aldesleukin, Rilonacept, Anakinra, Denileukin diftitox, Erythropoietin, Interferon beta-1a, Interferon alfa, interferon alfa-2b, interferon alfacon-1, interferon gamma- 1b, interferon alfa-2b recombinant, growth hormone (UniProt P01241), insulin (UniProt P01308), IGF1 (UniProt P05019), PTH (UniProt P01270), Thyrotropin alfa, Choriogonadotropin alfa, Follitropin, Lutropin alfa, Somatotropin, Albiglutide, Metreleptin, Corifollitropin alfa, Filgrastim, FGF2 (UniProt P09038), NGF (UniProt P01138), GDNF (UniProt P39905), BDNF (UniProt P23560), Mecasermin, Palifermin, GCSF (UniProt P09919), IGF2 (UniProt P01344), Becaplermin, Palifermin, Tasonermin, Aflibercept, Rilonacept, Romiplostim, Tagraxofusp, Efmoroctocog alfa, Eftrenonacog alfa, Rilonacept, Belatacept, Atacicept, Albutrepenonacog alfa , Dulaglutide, Etanercept, Asfotase Alfa, Natalizumab, Rituximab, Adalimumab, Ipilimumab, Trastuzumab, Bevacizumab, Evolocumab, Ixekizumab, Omalizumab, Teprotumumab, Idarucizumab, Cetuximab, Oportuzumab monatox, Ibritumomab tiuxetan, Abciximab, Ofatumumab, Erenumab, Emicizum and Atezolizumab;
wherein the molar ratio of peptide P to biopolymer scaffold in the composition is from 7:1 to 50:1; wherein the individual is undergoing therapy with said protein or peptide drug.

Claim 25 encompasses a method, comprising:
(i) obtaining a pharmaceutical composition comprising a compound and at least one pharmaceutically acceptable excipient, wherein the composition is non- immunogenic in a human individual, and
(ii) intravenously administering the pharmaceutical composition to the individual, wherein the composition is administered to the individual at least five times;
wherein the compound comprises:
- a biopolymer scaffold which is human transferrin and at least
- a first peptide n-mer of the general formula:
P(— S— P )n-1 and 
– a second peptide n-mer of the general formula: 
P(—S—P )n-1,
wherein, independently for each occurrence, P is a peptide with a sequence length of 7-13 amino acids, and S is a non-peptide spacer;
wherein, independently for each of the peptide n-mers, n is 1 or 2; and
wherein each of the peptide n-mers is covalently bound to the biopolymer scaffold;
wherein at least one occurrence of P is a circularized peptide;
wherein at least one occurrence of peptide P of the compound comprises a sequence identical to a fragment except for 1, 2 or 3 amino acid substitutions, wherein the fragment has a length of 7-13 amino acids and is a fragment of a protein or peptide drug, wherein said protein or peptide drug is selected from the group consisting of:
Alpha-1-proteinase inhibitor, Alglucerase, Taliglucerase alfa, Pegademase, Agalsidase beta, Alglucosidase alfa, Laronidase, Idursulfase, Elosulfase alfa, Galsulfase, Sebelipase alfa, Cerliponase alfa, Sebelipase alfa, Asfotase Alfa, Elapegademase, Olipudase alpha, Velmanase alpha, N(4)-(beta-N-acetylglucosaminyl)-L-asparaginase, Rasburicase, Pegloticase, Human Antithrombin II, Plasma protease C1 inhibitor, Turoctocog alfa, Drotrecogin alfa, Emicizumab, Coagulation factor VIIa Recombinant Human, Antihemophilic factor human recombinant, Von Willebrand Factor Human, Factor VIII, Susoctocog alfa, Antihemophilic factor human recombinant, Antihemophilic factor, human recombinant, Oprelvekin, Aldesleukin, Rilonacept, Anakinra, Denileukin diftitox, Erythropoietin, Interferon beta-1la, Interferon alfa, interferon alfa-2b, interferon alfacon-1, interferon gamma-1b, interferon alfa-2b recombinant, growth hormone (UniProt P01241), insulin (UniProt P01308), IGF1 (UniProt P05019), PTH (UniProt P01270), Thyrotropin alfa, Choriogonadotropin alfa, Follitropin, Lutropin alfa, Somatotropin, Albiglutide, Metreleptin, Corifollitropin alfa, Filgrastim, FGF2 (UniProt P09038), NGF (UniProt P01138), GDNF (UniProt P39905), BDNF (UniProt P23560), Mecasermin, Palifermin, GCSF (UniProt P09919), IGF2 (UniProt P01344), Becaplermin, Palifermin, Tasonermin, Aflibercept, Rilonacept, Romiplostim, Tagraxofusp, Efmoroctocog alfa, Eftrenonacog alfa, Rilonacept, Belatacept, Atacicept, Albutrepenonacog alfa , Dulaglutide, Etanercept, Asfotase Alfa, Natalizumab, Rituximab, Adalimumab, Ipilimumab, Trastuzumab, Bevacizumab, Evolocumab, Ixekizumab, Omalizumab, Teprotumumab, Idarucizumab, Cetuximab, Oportuzumab monatox, Ibritumomab tiuxetan, Abciximab, Ofatumumab, Erenumab, Emicizum and Atezolizumab;
wherein the molar ratio of peptide P to biopolymer scaffold in the composition is from 7:1 to 50:1; wherein the individual is undergoing therapy with said protein or peptide drug.

Regarding peptides, the specification discloses peptide T3-2 (SEQ ID NO. 14: CGRPQKRPSCIGCKG), which represents an example for molecular mimicry between a viral antigen (EBNA-1) and an endogenous human receptor antigen, namely the placental GPR50 protein, that was shown to be relevant to preeclampsia.  Peptide T1-1 (SEQ ID NO. 15: LKWNPDDYGGVKKIHIPSEKGC), derived from the MIR (main immunogenic region) of the human AChR protein which plays a fundamental role in pathogenesis of the disease.  
The specification discloses selective antibody depletion compound (SADC) carrying multiple copies of monovalent or divalent N-terminally cysteinylated peptide E049 (SEQ ID NO. 13: GRPQKRPSCIG), and/or C-terminally cysteinylated SADC peptide E006 (SEQ ID NO. 4: VKKIHIPSEKG) conjugated to autologous biopolymer scaffold human albumin, mouse albumin, that will not induce any immune reaction in mice using sulfo-GMBS crosslinker to reduce the titer of undesired antibodies.  
SADC-E049 and DADC-E006 were  injected intraperitoneally (i.p.; as a surrogate for an intended intravenous application in humans and larger animals) into the mice that had previously been immunized with peptide vaccine T3-2 (carrying the EBNA-1 model epitope) and peptide vaccine T1-1 (carrying the AChR MIR model epitope). The applied dose was 30 .mu.g SADC conjugate in a volume of 50 .mu.l PBS. Blood takes were performed by submandibular vein puncture, before (-48 h, -24 h) and after (+24 h, +48 h, +72 h, etc.) i.p. SADC injections, respectively, using capillary micro-hematocrit tubes. Using ELISA analysis (see below), it was found that both prototypic SADCs were able to clearly reduce the titers of anti-EBNA1 as a model for autoantibodies and mimicry in preeclampsia over a period of at least 72 hrs in the present animal model. It could therefore be concluded that SADCs can be used to effectively reduce titers in vivo, see para. [0318], Fig. 1A..
	The specification discloses a method to reduce AAV-8-neutralizing antibodies which hamper gene therapy (see Gurda et al. for the epitopes used; see also AAV-8 capsid protein sequence UniProt Q8JQF8, sequence version 1), a selective antibody depletion compound (SADC) comprising haptoglobin as biopolymer scaffold covalently linked to at least two peptides with the sequence LQQQNT (SEQ ID NO: 18) or at least two peptides with the sequence TTTGQNNNS (SEQ ID NO: 19) or SADC-c with albumin as biopolymer scaffold and at least two peptides with the sequence GTANTQ (SEQ ID NO: 20) covalently bound to the scaffold, see para. [0354], Example 10. These SADCs are administered to an individual who will undergo gene therapy with AAV-8 as vector in order to increase efficiency of the gene therapy, see para. [0355].   Generation of prototypic SADCs: For testing selective antibody lowering activity by SADCs of T3-2 and T1-1 immunized mice, SADCs were prepared with mouse serum albumin (MSA) or mouse immunoglobulin (mouse-Ig) as biopolymer scaffold in order to provide an autologous biopolymer scaffold, that will not induce any immune reaction in mice, or non-autologous human haptoglobin as biopolymer scaffold (that did not induce an allogenic reaction after one-time injection within 72 hours). N-terminally cysteinylated SADC peptide E049 (SEQ ID NO. 13: GRPQKRPSCIG) and/or C-terminally cysteinylated SADC peptide E006 (SEQ ID NO. 4: VKKIHIPSEKG) were linked to the scaffold using sulfo-GMBS (Cat. Nr. 22324 Thermo)-activated MSA (Sigma; Cat. Nr. A3559) or -mouse-Ig (Sigma, 15381) or -human haptoglobin (Sigma H0138) according to the instructions of the manufacturer, thereby providing MSA-, Ig- and haptoglobin-based SADCs with the corresponding cysteinylated peptides, that were covalently attached to the lysines of the corresponding biopolymer scaffold, see para. [0315].
However, the specification does not adequately describe the structure, e.g., amino acid sequence of the genus of first peptide and second peptide of 7-13 amino acids in length from any protein or peptide drug below:
Alpha-1-proteinase inhibitor, Alglucerase, Taliglucerase alfa, Pegademase, Agalsidase beta, Alglucosidase alfa, Laronidase, Idursulfase, Elosulfase alfa, Galsulfase, Sebelipase alfa, Cerliponase alfa, Sebelipase alfa, Asfotase Alfa, Elapegademase, Olipudase alpha, Velmanase alpha, N(4)-(beta-N-acetylglucosaminyl)-L-asparaginase, Rasburicase, Pegloticase, Human Antithrombin II, Plasma protease C1 inhibitor, Turoctocog alfa, Drotrecogin alfa, Emicizumab, Coagulation factor VIIa Recombinant Human, Antihemophilic factor human recombinant, Von Willebrand Factor Human, Factor VIII, Susoctocog alfa, Antihemophilic factor human recombinant, Antihemophilic factor, human recombinant, Oprelvekin, Aldesleukin, Rilonacept, Anakinra, Denileukin diftitox, Erythropoietin, Interferon beta-1la, Interferon alfa, interferon alfa-2b, interferon alfacon-1, interferon gamma-1b, interferon alfa-2b recombinant, growth hormone (UniProt P01241), insulin (UniProt P01308), IGF1 (UniProt P05019), PTH (UniProt P01270), Thyrotropin alfa, Choriogonadotropin alfa, Follitropin, Lutropin alfa, Somatotropin, Albiglutide, Metreleptin, Corifollitropin alfa, Filgrastim, FGF2 (UniProt P09038), NGF (UniProt P01138), GDNF (UniProt P39905), BDNF (UniProt P23560), Mecasermin, Palifermin, GCSF (UniProt P09919), IGF2 (UniProt P01344), Becaplermin, Palifermin, Tasonermin, Aflibercept, Rilonacept, Romiplostim, Tagraxofusp, Efmoroctocog alfa, Eftrenonacog alfa, Rilonacept, Belatacept, Atacicept, Albutrepenonacog alfa , Dulaglutide, Etanercept, Asfotase Alfa, Natalizumab, Rituximab, Adalimumab, Ipilimumab, Trastuzumab, Bevacizumab, Evolocumab, Ixekizumab, Omalizumab, Teprotumumab, Idarucizumab, Cetuximab, Oportuzumab monatox, Ibritumomab tiuxetan, Abciximab, Ofatumumab, Erenumab, Emicizum or Atezolizumab and optionally the peptide P comprises any 1, 2 or 3 amino acids substitution bound to human albumin or human transferrin scaffold to allow one of ordinary skill in the art to visualize or recognize the member of the genus of peptides of the actual compound themselves for intracorporal depletion or sequestration of undesired antibodies or pre-existing antibodies related to any of said peptide drug in human.  There is no specific guidance as to what the structure of the first and second peptides that bind to all undesired antibodies looks like.  One of skill in the art cannot predict which undisclosed peptide encompassed by the claimed compound comprising such peptides selectively binds to the undesired antibody in human.  
The state of the art at the time of the invention is such that existing tools for identification of Ab epitopes (such as X-ray crystallography, pepscan, phage display, expressed fragments, partial proteolysis, mass spectrometry, and mutagenesis analysis) are not only expensive, laborious, and time consuming but also fail to identify many epitopes (36). When talking about protein Ags, most of these methods typically identify linear stretches as epitopes, while, arguably, most of the epitopes on protein Ags are conformational and even discontinuous.  As for computational approaches, despite more than 30 years of efforts (37), existing B-cell epitope prediction methods are not accurate enough (38, 39) and are, therefore, not widely used, see Sela-Culang et al Frontiers in Immunology 4 (302): 1-13, Oct 2013, p. 2 right col, in particular; PTO 892).
McMaster et al., (Expert Opinion on Biological Therapy 21(6): 705-715, 2021; PTO 892) teaches currently, the scientific community cannot describe the precise cause and effect of anti-drug antibody (ADAs), see p. 705.  McMaster et al outlines the importance of epitope characterization to better understand immunogenicity in treating patients taking mAb therapies, see entire document. 
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
While the specification discloses a peptide can be screen to identify peptides with optimized affinity to a disease-inducing autoantibody, to minimize the risk of immunogenicity, in particular of binding of the peptide to HLA and thus the risk of unwanted immune stimulation, see para. [0329], possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
Regarding pharmaceutical composition (claim 14) and method of administering such pharmaceutical composition to a human individual (claims 13 and 15) to sequester undesired anti-drug antibody in human subject.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a selective antibody depletion compound (SADC) comprising a human transferrin as an autologous biopolymer scaffold covalently linked to at least one peptide wherein the peptide is selected from the group consisting of the sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) and wherein the SADC reduces adeno-associated virus (AAV-8)-neutralizing antibodies which hamper gene therapy using the adeno associated viral vector, (2) a pharmaceutical composition comprising said SADC, and a pharmaceutical acceptable carrier and (3) a method of sequestering one or more adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to the subject, (4) a method of reducing adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to the subject, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that  Claim 1 is amended with this response as shown in the enclosed claim amendments. We respectfully submit that the specification describes a genus of compounds as defined in amended claim 1 and its dependent claims in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the method. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
As is already recognized by the Examiner, claims are sufficiently supported by the written description, wherein the specification describes a correlation or relationship between the structure of the invention and its function. See also MPEP §2163.
In the amended claim 1, the biopolymer scaffold is defined by a protein structure (human albumins and human globulins) and the peptide P is defined by its chemical structure, including the peptide length and that its sequence as listed in the claim.  Accordingly, the genus of compounds recited in claim 1 and its dependent claims is defined by a precise chemical structure.
The Examiner expresses a concern with respect to the state of the art wherein “cyclic peptides as pharmaceutical are still in its infancy.” In support, the Examiner cites to Ong et al.
It should be noted that Ong is cited in the specification. Ong does not teach that “cyclic peptides as pharmaceutical are [...] unpredictable”.
With respect to physical stability of peptide therapeutics as discussed in Zapadka, Applicant submits that Zapadka does not recite a compound comprising a biopolymer scaffold, wherein the biopolymer scaffold is a human protein selected from the group consisting of human albumins and human globulins, and peptide n-mer of the general formula: P (— S — P )(n-1) bound thereto wherein n is an integer of 1 to 10. Zapadka is mainly focused on peptides (see p. 9, last paragraph) and not protein-peptide conjugates, let alone protein-peptide conjugates based on human albumins and human globulins which are structured proteins.
Especially with respect to Examiner’s assertion that “the art teaches a monoclonal antibody that binds to a protein from one species may not bind to protein from another species” but also in response to the assertions following this assertion it is noted that the language of the instant claims is silent on antibody binding or antibody sequestration or inhibition of an immune reaction.
We respectfully submit that the present specification defines the genus of compounds as recited in the pending claims and provides practical examples of the species that fall within the genus.
The lack of written description rejection should be reconsidered and withdrawn.

In response to the argument that the specification describes a genus of compounds as defined in amended claim 1, the specification discloses a method to reduce AAV-8-neutralizing antibodies which hamper gene therapy (see Gurda et al. for the epitopes used; see also AAV-8 capsid protein sequence UniProt Q8JQF8, sequence version 1), a selective antibody depletion compound (SADC) comprising haptoglobin as biopolymer scaffold covalently linked to at least two peptides with the sequence LQQQNT (SEQ ID NO: 18) or at least two peptides with the sequence TTTGQNNNS (SEQ ID NO: 19) or SADC-c with albumin as biopolymer scaffold and at least two peptides with the sequence GTANTQ (SEQ ID NO: 20) covalently bound to the scaffold, see para. [0354], Example 10. These SADCs are administered to an individual who will undergo gene therapy with AAV-8 as vector in order to increase efficiency of the gene therapy, see para. [0355].   Generation of prototypic SADCs: For testing selective antibody lowering activity by SADCs of T3-2 and T1-1 immunized mice, SADCs were prepared with mouse serum albumin (MSA) or mouse immunoglobulin (mouse-Ig) as biopolymer scaffold in order to provide an autologous biopolymer scaffold, that will not induce any immune reaction in mice, or non-autologous human haptoglobin as biopolymer scaffold (that did not induce an allogenic reaction after one-time injection within 72 hours). N-terminally cysteinylated SADC peptide E049 (SEQ ID NO. 13: GRPQKRPSCIG) and/or C-terminally cysteinylated SADC peptide E006 (SEQ ID NO. 4: VKKIHIPSEKG) were linked to the scaffold using sulfo-GMBS (Cat. Nr. 22324 Thermo)-activated MSA (Sigma; Cat. Nr. A3559) or -mouse-Ig (Sigma, 15381) or -human haptoglobin (Sigma H0138) according to the instructions of the manufacturer, thereby providing MSA-, Ig- and haptoglobin-based SADCs with the corresponding cysteinylated peptides, that were covalently attached to the lysines of the corresponding biopolymer scaffold, see para. [0315].
However, the specification does not adequately describe the structure, e.g., amino acid sequence of the genus of first peptide and second peptide of 7-13 amino acids in length from any protein or peptide drug recited in claim 1 to allow one of ordinary skill in the art to visualize or recognize the member of the genus of peptides of the actual compound themselves for intracorporal depletion or sequestration of undesired antibodies or pre-existing antibodies related to any of said peptide drug in human.  
There is no specific guidance as to what the structure of the first and second peptides that bind to all undesired antibodies looks like.  One of skill in the art cannot predict which one or more undisclosed peptide of 7-13 amino acids in length or circularized thereof linked to human albumin or human globulins encompassed by the claimed compound selectively binds to the undesired antibody in human.  
The state of the art at the time of the invention is such that existing tools for identification of Ab epitopes (such as X-ray crystallography, pepscan, phage display, expressed fragments, partial proteolysis, mass spectrometry, and mutagenesis analysis) are not only expensive, laborious, and time consuming but also fail to identify many epitopes (36). When talking about protein Ags, most of these methods typically identify linear stretches as epitopes, while, arguably, most of the epitopes on protein Ags are conformational and even discontinuous.  As for computational approaches, despite more than 30 years of efforts (37), existing B-cell epitope prediction methods are not accurate enough (38, 39) and are, therefore, not widely used, see Sela-Culang et al Frontiers in Immunology 4 (302): 1-13, Oct 2013, p. 2 right col, in particular; PTO 892).
McMaster et al., (Expert Opinion on Biological Therapy 21(6): 705-715, 2021; PTO 892) teaches currently, the scientific community cannot describe the precise cause and effect of anti-drug antibody (ADAs), see p. 705.  McMaster et al outlines the importance of epitope characterization to better understand immunogenicity in treating patients taking mAb therapies, see entire document.  As such, applicant merely asks one of ordinary skill in the art to come up with the structure of the claimed compounds.  
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
While the specification discloses a peptide can be screen to identify peptides with optimized affinity to a disease-inducing autoantibody, to minimize the risk of immunogenicity, in particular of binding of the peptide to HLA and thus the risk of unwanted immune stimulation, see para. [0329], possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
The argument with respect to Zapadka is moot as the reference has been withdrawn. 
For these reasons, the rejection is maintained. 


Claims 1-5, 7-8 and 13-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a selective antibody depletion compound (SADC) comprising a human transferrin as an autologous biopolymer scaffold covalently linked to at least one peptide wherein the peptide is selected from the group consisting of the sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) and wherein the SADC reduces adeno-associated virus (AAV-8)-neutralizing antibodies which hamper gene therapy using the adeno associated viral vector, (2) a pharmaceutical composition comprising said SADC, and a pharmaceutical acceptable carrier and (3) a method of sequestering one or more adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to the subject, (4) a method of reducing adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to a human individual, does not reasonably provide enablement for any compound as set forth in claims 1-5, 16-21 and a pharmaceutical composition set forth in claims 7-8, 14 and a method set forth in claims 13, 15, 22-25 for reducing the titre of anti-drug antibodies in the human individual. 
.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), MPEP § 2164.01.
Claim 1 encompasses any compound comprising any biopolymer scaffold and at least any first peptide n-mer of the general formula: P (-S-P) (n-1) and any second peptide n-mer of the general formula:
P(—S—P )an; wherein, independently for each occurrence, P is a peptide with a sequence length of 27-13 amino acids, and S is a non-peptide spacer; wherein, independently for each of the peptide n-mers, n is an integer of at least 1 to 10; and wherein each of the peptide n-mers is bound to the biopolymer scaffold; wherein the biopolymer scaffold is selected from the group consisting of human albumins and human globulins and is non-immunogenic in a human, and wherein at least one occurrence of P is a circularized peptide; wherein at least one occurrence of peptide P of the compound comprises a sequence identical to a fragment optionally except for 1, 2 or 3 amino acid substitutions, wherein the fragment has a length of 7-13 amino acids and is a fragment of a protein or peptide drug, wherein said protein or peptide drug is selected from the group consisting of: Alpha-1-proteinase inhibitor, Alglucerase, Taliglucerase alfa, Pegademase, Agalsidase beta, Alglucosidase alfa, Laronidase, Idursulfase, Elosulfase alfa, Galsulfase, Sebelipase alfa, Cerliponase alfa, Sebelipase alfa, Asfotase Alfa, Elapegademase, Olipudase alpha, Velmanase alpha, N(4)-(beta-N-acetylglucosaminyl)-L-asparaginase, Rasburicase, Pegloticase, Human Antithrombin II, Plasma protease C1 inhibitor, Turoctocog alfa, Drotrecogin alfa, Emicizumab, Coagulation factor VIIa, Recombinant Human, Antihemophilic factor human recombinant, Von Willebrand Factor Human, Factor VIII, Susoctocog alfa, Antihemophilic factor human recombinant, Antihemophilic factor, human recombinant, Oprelvekin, Aldesleukin, Rilonacept, Anakinra, Denileukin diftitox, Erythropoietin, Interferon beta-1a, Interferon alfa, interferon alfa-2b, interferon alfacon-1, interferon gamma- 1b, interferon alfa-2b recombinant, growth hormone (UniProt P01241), insulin (UniProt P01308), IGF1 (UniProt P05019), PTH (UniProt P01270), Thyrotropin alfa, Choriogonadotropin alfa, Follitropin, Lutropin alfa, Somatotropin, Albiglutide, Metreleptin, Corifollitropin alfa, Filgrastim, FGF2 (UniProt P09038), NGF (UniProt P01138), GDNF (UniProt P39905), BDNF (UniProt P23560), Mecasermin, Palifermin, GCSF (UniProt P09919), IGF2 (UniProt P01344), Becaplermin, Palifermin, Tasonermin, Aflibercept, Rilonacept, Romiplostim, Tagraxofusp, Efmoroctocog alfa, Eftrenonacog alfa, Rilonacept, Belatacept, Atacicept, Albutrepenonacog alfa , Dulaglutide, Etanercept, Asfotase Alfa, Natalizumab, Rituximab, Adalimumab, Ipilimumab, Trastuzumab, Bevacizumab, Evolocumab, [xekizumab, Omalizumab, Teprotumumab, Idarucizumab, Cetuximab, Oportuzumab monatox, Ibritumomab tiuxetan, Abciximab, Ofatumumab, Erenumab, Emicizum and Atezolizumab.
Claim 2 encompasses the compound of claim 1, wherein at least 10% of all occurrences of P are circularized peptides. 
Claim 3 encompasses the compound of claim 1, wherein, independently for each occurrence, P is Pa or Pb, wherein Pa is any peptide with a sequence length of 2-13 amino acids, wherein Pb is any peptide with a sequence length of 2-13 amino acids, wherein 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pa-S-Pa, 
the first peptide n-mer is Pa –S-Pa and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pb –S-Pb and the second peptide n-mer is Pb-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pb, 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pa-S-Pa, or 
the first peptide n-mer is Pa –S-Pb and the second peptide n-mer is Pb-S-Pb. 
Claim 4 encompasses the compound of claim 3, wherein the peptide Pa and the peptide P, comprise two different fragments of the same protein or peptide drug.
Claim 5 encompasses the compound of claim 1, wherein the biopolymer scaffold is any albumin,  haptoglobin or transferrin.
Claim 7 encompasses a pharmaceutical composition comprising the compound of claim 1 and at least one pharmaceutically acceptable excipient.
Claim 8 encompasses the compound of claim 7, wherein the composition 1s non-immunogenic in a human. 
Claim 13 encompasses a method, comprising:
obtaining a pharmaceutical composition comprising a compound and at least one pharmaceutically acceptable excipient, wherein the composition is non-immunogenic in a human individual, and
administering the pharmaceutical composition to the human individual, wherein the human individual is undergoing therapy with said protein or peptide drug or wherein the individual has been selected for therapy with said protein or peptide drug, 
wherein the compound comprises:
- a biopolymer scaffold which is human albumin and at least
- a first peptide n-mer of the general formula:
P(— S— P )(n-1) and 
– a second peptide n-mer of the general formula: P(—S—P )(n-1);
wherein, independently for each occurrence, P is a peptide with a sequence length of 7-13 amino acids, and S is a non-peptide spacer;
wherein, independently for each of the peptide n-mers, n is 1 to 10; and
wherein each of the peptide n-mers is covalently bound to the biopolymer scaffold; wherein the biopolymer scaffold is selected from the group consisting of human albumins, and human globulins, and is non-immunogenic in a human, and 
wherein at least one occurrence of P is a circularized peptide;
wherein at least one occurrence of peptide P of the compound comprises a sequence identical to a fragment optionally except for 1, 2 or 3 amino acid substitutions, wherein the fragment has a length of 7-13 amino acids and is a fragment of a protein or peptide drug, wherein said protein or peptide drug is selected from the group consisting of: Alpha-1-proteinase inhibitor, Alglucerase, Taliglucerase alfa, Pegademase, Agalsidase beta, Alglucosidase alfa, Laronidase, Idursulfase, Elosulfase alfa, Galsulfase, Sebelipase alfa, Cerliponase alfa, Sebelipase alfa, Asfotase Alfa, Elapegademase, Olipudase alpha, Velmanase alpha, N(4)-(beta-N-acetylglucosaminyl)-L-asparaginase, Rasburicase, Pegloticase, Human Antithrombin II, Plasma protease C1 inhibitor, Turoctocog alfa, Drotrecogin alfa, Emicizumab, Coagulation factor VIla Recombinant Human, Antihemophilic factor human recombinant, Von Willebrand Factor Human, Factor VIII, Susoctocog alfa, Antihemophilic factor human recombinant, Antihemophilic factor, human recombinant, Oprelvekin, Aldesleukin, Rilonacept, Anakinra, Denileukin diftitox, Erythropoietin, Interferon beta-1a, Interferon alfa, interferon alfa-2b, interferon alfacon-1, interferon gamma- 1b, interferon alfa-2b recombinant, growth hormone (UniProt P01241), insulin (UniProt P01308), IGF1 (UniProt P05019), PTH (UniProt P01270), Thyrotropin alfa, Choriogonadotropin alfa, Follitropin, Lutropin alfa, Somatotropin, Albiglutide, Metreleptin, Corifollitropin alfa, Filgrastim, FGF2 (UniProt P09038), NGF (UniProt P01138), GDNF (UniProt P39905), BDNF (UniProt P23560), Mecasermin, Palifermin, GCSF (UniProt P09919), IGF2 (UniProt P01344), Becaplermin, Palifermin, Tasonermin, Aflibercept, Rilonacept, Romiplostim, Tagraxofusp, Efmoroctocog alfa, Eftrenonacog alfa, Rilonacept, Belatacept, Atacicept, Albutrepenonacog alfa , Dulaglutide, Etanercept, Asfotase Alfa, Natalizumab, Rituximab, Adalimumab, Ipilimumab, Trastuzumab, Bevacizumab, Evolocumab, [xekizumab, Omalizumab, Teprotumumab, Idarucizumab, Cetuximab, Oportuzumab monatox, Ibritumomab tiuxetan, Abciximab, Ofatumumab, Erenumab, Emicizum and Atezolizumab. 
Claim 14 encompasses a pharmaceutical composition, comprising the compound of claim 1 and further comprising said  protein or peptide drug and at least one pharmaceutically acceptable excipient. 
Claim 15 encompasses a method, comprising; obtaining a pharmaceutical composition as defined in claim 14; wherein the compound of the pharmaceutical composition is non-immunogenic in a human individual, and administering the pharmaceutical composition to the human individual.
Claim 16 encompasses the compound of claim 1, wherein said at least one occurrence of peptide P of the compound comprises the sequence identical to the fragment except for 1, 2 or 3 amino acid substitutions.
Claim 17 encompasses the compound of claim 1, wherein said at least one occurrence of peptide P of the compound comprises the sequence identical to the fragment.

Claim 18 encompasses the compound of claim 1, wherein n is 1.
Claim 19 encompasses the compound of claim 1, wherein n is 2.
Claim 20 encompasses the compound of claim 1, wherein the compound comprises 3 to 40 copies of the same peptide P.
Claim 21encompasses the compound of claim 1, wherein each of the peptide n-mers is covalently bound to the biopolymer scaffold.
Claim 22 encompasses the method of claim 13, wherein the individual is undergoing therapy with said protein or peptide drug.
Claim 23 encompasses the method of claim 13, wherein the method is performed in case of an adverse event induced by the protein or peptide drug in the individual.
Claim 24 encompasses a method, comprising:
(i) obtaining a pharmaceutical composition comprising a compound and at least one pharmaceutically acceptable excipient, wherein the composition is non- immunogenic in a human individual, and
(ii) intravenously administering the pharmaceutical composition to the individual, wherein the composition is administered to the individual at least five times;
wherein the compound comprises:
- a biopolymer scaffold which is human albumin and at least
- any first peptide n-mer of the general formula:
P(— S— P )m-y and – any second peptide n-mer of the general formula: P(—S—P )an;
wherein, independently for each occurrence, P is a peptide with a sequence length of 7-13 amino acids, and S is a non-peptide spacer;
wherein, independently for each of the peptide n-mers, n is 1 or 2; and
wherein each of the peptide n-mers is covalently bound to the biopolymer scaffold;
wherein at least one occurrence of P is a circularized peptide;

wherein at least one occurrence of peptide P of the compound comprises a sequence identical to a fragment except for 1, 2 or 3 amino acid substitutions, wherein the fragment has a length of 7-13 amino acids and is a fragment of a protein or peptide drug, wherein said protein or peptide drug is selected from the group consisting of:
Alpha-1-proteinase inhibitor, Alglucerase, Taliglucerase alfa, Pegademase, Agalsidase beta, Alglucosidase alfa, Laronidase, Idursulfase, Elosulfase alfa, Galsulfase, Sebelipase alfa, Cerliponase alfa, Sebelipase alfa, Asfotase Alfa, Elapegademase, Olipudase alpha, Velmanase alpha, N(4)-(beta-N-acetylglucosaminyl)-L-asparaginase, Rasburicase, Pegloticase, Human Antithrombin II, Plasma protease C1 inhibitor, Turoctocog alfa, Drotrecogin alfa, Emicizumab, Coagulation factor VIla Recombinant Human, Antihemophilic factor human recombinant, Von Willebrand Factor Human, Factor VIII, Susoctocog alfa, Antihemophilic factor human recombinant, Antihemophilic factor, human recombinant, Oprelvekin, Aldesleukin, Rilonacept, Anakinra, Denileukin diftitox, Erythropoietin, Interferon beta-1a, Interferon alfa, interferon alfa-2b, interferon alfacon-1, interferon gamma- 1b, interferon alfa-2b recombinant, growth hormone (UniProt P01241), insulin (UniProt P01308), IGF1 (UniProt P05019), PTH (UniProt P01270), Thyrotropin alfa, Choriogonadotropin alfa, Follitropin, Lutropin alfa, Somatotropin, Albiglutide, Metreleptin, Corifollitropin alfa, Filgrastim, FGF2 (UniProt P09038), NGF (UniProt P01138), GDNF (UniProt P39905), BDNF (UniProt P23560), Mecasermin, Palifermin, GCSF (UniProt P09919), IGF2 (UniProt P01344), Becaplermin, Palifermin, Tasonermin, Aflibercept, Rilonacept, Romiplostim, Tagraxofusp, Efmoroctocog alfa, Eftrenonacog alfa, Rilonacept, Belatacept, Atacicept, Albutrepenonacog alfa , Dulaglutide, Etanercept, Asfotase Alfa, Natalizumab, Rituximab, Adalimumab, Ipilimumab, Trastuzumab, Bevacizumab, Evolocumab, Ixekizumab, Omalizumab, Teprotumumab, Idarucizumab, Cetuximab, Oportuzumab monatox, Ibritumomab tiuxetan, Abciximab, Ofatumumab, Erenumab, Emicizum and Atezolizumab;
wherein the molar ratio of peptide P to biopolymer scaffold in the composition is from 7:1 to 50:1; wherein the individual is undergoing therapy with said protein or peptide drug.
Claim 25 encompasses a method, comprising:
(i) obtaining a pharmaceutical composition comprising a compound and at least one pharmaceutically acceptable excipient, wherein the composition is non- immunogenic in a human individual, and
(ii) intravenously administering the pharmaceutical composition to the individual, wherein the composition is administered to the individual at least five times;
wherein the compound comprises:
- a biopolymer scaffold which is human transferrin and at least
- a first peptide n-mer of the general formula:
P(— S— P )n-1 and 
– a second peptide n-mer of the general formula: 
P(—S—P )n-1,
wherein, independently for each occurrence, P is a peptide with a sequence length of 7-13 amino acids, and S is a non-peptide spacer;
wherein, independently for each of the peptide n-mers, n is 1 or 2; and
wherein each of the peptide n-mers is covalently bound to the biopolymer scaffold;
wherein at least one occurrence of P is a circularized peptide;
wherein at least one occurrence of peptide P of the compound comprises a sequence identical to a fragment except for 1, 2 or 3 amino acid substitutions, wherein the fragment has a length of 7-13 amino acids and is a fragment of a protein or peptide drug, wherein said protein or peptide drug is selected from the group consisting of:
Alpha-1-proteinase inhibitor, Alglucerase, Taliglucerase alfa, Pegademase, Agalsidase beta, Alglucosidase alfa, Laronidase, Idursulfase, Elosulfase alfa, Galsulfase, Sebelipase alfa, Cerliponase alfa, Sebelipase alfa, Asfotase Alfa, Elapegademase, Olipudase alpha, Velmanase alpha, N(4)-(beta-N-acetylglucosaminyl)-L-asparaginase, Rasburicase, Pegloticase, Human Antithrombin II, Plasma protease C1 inhibitor, Turoctocog alfa, Drotrecogin alfa, Emicizumab, Coagulation factor VIIa Recombinant Human, Antihemophilic factor human recombinant, Von Willebrand Factor Human, Factor VIII, Susoctocog alfa, Antihemophilic factor human recombinant, Antihemophilic factor, human recombinant, Oprelvekin, Aldesleukin, Rilonacept, Anakinra, Denileukin diftitox, Erythropoietin, Interferon beta-1la, Interferon alfa, interferon alfa-2b, interferon alfacon-1, interferon gamma-1b, interferon alfa-2b recombinant, growth hormone (UniProt P01241), insulin (UniProt P01308), IGF1 (UniProt P05019), PTH (UniProt P01270), Thyrotropin alfa, Choriogonadotropin alfa, Follitropin, Lutropin alfa, Somatotropin, Albiglutide, Metreleptin, Corifollitropin alfa, Filgrastim, FGF2 (UniProt P09038), NGF (UniProt P01138), GDNF (UniProt P39905), BDNF (UniProt P23560), Mecasermin, Palifermin, GCSF (UniProt P09919), IGF2 (UniProt P01344), Becaplermin, Palifermin, Tasonermin, Aflibercept, Rilonacept, Romiplostim, Tagraxofusp, Efmoroctocog alfa, Eftrenonacog alfa, Rilonacept, Belatacept, Atacicept, Albutrepenonacog alfa , Dulaglutide, Etanercept, Asfotase Alfa, Natalizumab, Rituximab, Adalimumab, Ipilimumab, Trastuzumab, Bevacizumab, Evolocumab, Ixekizumab, Omalizumab, Teprotumumab, Idarucizumab, Cetuximab, Oportuzumab monatox, Ibritumomab tiuxetan, Abciximab, Ofatumumab, Erenumab, Emicizum and Atezolizumab;
wherein the molar ratio of peptide P to biopolymer scaffold in the composition is from 7:1 to 50:1; wherein the individual is undergoing therapy with said protein or peptide drug.
Regarding peptides, the specification discloses peptide T3-2 (SEQ ID NO. 14: CGRPQKRPSCIGCKG), which represents an example for molecular mimicry between a viral antigen (EBNA-1) and an endogenous human receptor antigen, namely the placental GPR50 protein, that was shown to be relevant to preeclampsia.  Peptide T1-1 (SEQ ID NO. 15: LKWNPDDYGGVKKIHIPSEKGC), derived from the MIR (main immunogenic region) of the human AChR protein which plays a fundamental role in pathogenesis of the disease.  
The specification discloses selective antibody depletion compound (SADC) carrying multiple copies of monovalent or divalent N-terminally cysteinylated peptide E049 (SEQ ID NO. 13: GRPQKRPSCIG), and/or C-terminally cysteinylated SADC peptide E006 (SEQ ID NO. 4: VKKIHIPSEKG) conjugated to autologous biopolymer scaffold human albumin, mouse albumin, that will not induce any immune reaction in mice using sulfo-GMBS crosslinker to reduce the titre of undesired antibodies.  
SADC-E049 and DADC-E006 were  injected intraperitoneally (i.p.; as a surrogate for an intended intravenous application in humans and larger animals) into the mice that had previously been immunized with peptide vaccine T3-2 (carrying the EBNA-1 model epitope) and peptide vaccine T1-1 (carrying the AChR MIR model epitope). The applied dose was 30 .mu.g SADC conjugate in a volume of 50 .mu.l PBS. Blood takes were performed by submandibular vein puncture, before (-48 h, -24 h) and after (+24 h, +48 h, +72 h, etc.) i.p. SADC injections, respectively, using capillary micro-hematocrit tubes. Using ELISA analysis (see below), it was found that both prototypic SADCs were able to clearly reduce the titers of anti-EBNA1 as a model for autoantibodies and mimicry in preeclampsia over a period of at least 72 hrs in the present animal model. It could therefore be concluded that SADCs can be used to effectively reduce titers in vivo, see para. [0318], Fig. 1A..
	The specification discloses a method to reduce AAV-8-neutralizing antibodies which hamper gene therapy (see Gurda et al. for the epitopes used; see also AAV-8 capsid protein sequence UniProt Q8JQF8, sequence version 1), a selective antibody depletion compound (SADC) comprising haptoglobin as biopolymer scaffold covalently linked to at least two peptides with the sequence LQQQNT (SEQ ID NO: 18) or at least two peptides with the sequence TTTGQNNNS (SEQ ID NO: 19) or SADC-c with albumin as biopolymer scaffold and at least two peptides with the sequence GTANTQ (SEQ ID NO: 20) covalently bound to the scaffold, see para. [0354], Example 10. These SADCs are administered to an individual who will undergo gene therapy with AAV-8 as vector in order to increase efficiency of the gene therapy, see para. [0355]. 
[0315] Generation of prototypic SADCs: For testing selective antibody lowering activity by SADCs of T3-2 and T1-1 immunized mice, SADCs were prepared with mouse serum albumin (MSA) or mouse immunoglobulin (mouse-Ig) as biopolymer scaffold in order to provide an autologous biopolymer scaffold, that will not induce any immune reaction in mice, or non-autologous human haptoglobin as biopolymer scaffold (that did not induce an allogenic reaction after one-time injection within 72 hours). N-terminally cysteinylated SADC peptide E049 (SEQ ID NO. 13: GRPQKRPSCIG) and/or C-terminally cysteinylated SADC peptide E006 (SEQ ID NO. 4: VKKIHIPSEKG) were linked to the scaffold using sulfo-GMBS (Cat. Nr. 22324 Thermo)-activated MSA (Sigma; Cat. Nr. A3559) or -mouse-Ig (Sigma, 15381) or -human haptoglobin (Sigma H0138) according to the instructions of the manufacturer, thereby providing MSA-, Ig- and haptoglobin-based SADCs with the corresponding cysteinylated peptides, that were covalently attached to the lysines of the corresponding biopolymer scaffold.
However, the specification does not teach the structure, e.g., amino acid sequence of the genus of first peptide and second peptide of 7-13 amino acids in length from any protein or peptide drug recited in claim 1 coupled to human albumin or human globulins to enable one of ordinary skill in the art to make and use the compound for intracorporal depletion or sequestration of undesired antibodies or pre-existing antibodies related to any of said peptide drug in human subject without undue experimentation.  
There is no specific guidance as to what the structure of the first and second peptides that bind to all undesired antibodies looks like.  
The state of the art at the time of the invention is such that existing tools for identification of Ab epitopes (such as X-ray crystallography, pepscan, phage display, expressed fragments, partial proteolysis, mass spectrometry, and mutagenesis analysis) are not only expensive, laborious, and time consuming but also fail to identify many epitopes (36). When talking about protein Ags, most of these methods typically identify linear stretches as epitopes, while, arguably, most of the epitopes on protein Ags are conformational and even discontinuous.  As for computational approaches, despite more than 30 years of efforts (37), existing B-cell epitope prediction methods are not accurate enough (38, 39) and are, therefore, not widely used, see Sela-Culang et al Frontiers in Immunology 4 (302): 1-13, Oct 2013, p. 2 right col, in particular; PTO 892).
McMaster et al., (Expert Opinion on Biological Therapy 21(6): 705-715, 2021; PTO 892) teaches currently, the scientific community cannot describe the precise cause and effect of anti-drug antibody (ADAs), see p. 705.  McMaster et al outlines the importance of epitope characterization to better understand immunogenicity in treating patients taking mAb therapies, see entire document.  As such, applicant merely asks one of ordinary skill in the art to come up with the structure of the claimed compounds.  
There are no in vivo working example.  One of skill in the art cannot predict which undisclosed peptides encompassed by the claimed compound comprising such peptides linked to human albumin or human globulins such as transferrin selectively binds to the undesired antibody as a pharmaceutical composition when administering to a human subject. 
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  

Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that It is well settled in law that the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). See MPEP, §2164.01.
The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. /n re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 Unt’ Trade Comm'n 1983).
In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07, the court held that the specification was enabling with respect to the claims at issue and found that:
1. “there was considerable direction and guidance” in the specification;
2. there was “a high level of skill in the art at the time the application was filed;” and
3. “all of the methods needed to practice the invention were well known.”  858 F.2d at 740, 8 USPQ2d at 1406. 15
After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.
Similarly to In re Wands, the present specification teaches a person of skill how to obtain compounds recited in claim | and its dependent claims and how to practice the relevant methods.
Given the considerable direction and guidance in the specification as well as a high level of skill in the relevant art, a person of skill is fully enabled to practice the invention in scope with the pending claims. The rejection must be reconsidered and withdrawn.

In response, the claims encompass any compound comprising any biopolymer scaffold and at least any first peptide n-mer of the general formula: P (-S-P) (n-1) and any second peptide n-mer of the general formula:
P(—S—P )an; wherein, independently for each occurrence, P is a peptide with a sequence length of 27-13 amino acids, and S is a non-peptide spacer; wherein, independently for each of the peptide n-mers, n is an integer of at least 1 to 10; and wherein each of the peptide n-mers is bound to the biopolymer scaffold; wherein the biopolymer scaffold is selected from the group consisting of human albumins and human globulins and is non-immunogenic in a human, and wherein at least one occurrence of P is a circularized peptide; wherein at least one occurrence of peptide P of the compound comprises a sequence identical to a fragment optionally except for 1, 2 or 3 amino acid substitutions, wherein the fragment has a length of 7-13 amino acids and is a fragment of a protein or peptide drug, wherein said protein or peptide drug is selected from the group consisting of: Alpha-1-proteinase inhibitor, Alglucerase, Taliglucerase alfa, Pegademase, Agalsidase beta, Alglucosidase alfa, Laronidase, Idursulfase, Elosulfase alfa, Galsulfase, Sebelipase alfa, Cerliponase alfa, Sebelipase alfa, Asfotase Alfa, Elapegademase, Olipudase alpha, Velmanase alpha, N(4)-(beta-N-acetylglucosaminyl)-L-asparaginase, Rasburicase, Pegloticase, Human Antithrombin II, Plasma protease C1 inhibitor, Turoctocog alfa, Drotrecogin alfa, Emicizumab, Coagulation factor VIIa, Recombinant Human, Antihemophilic factor human recombinant, Von Willebrand Factor Human, Factor VIII, Susoctocog alfa, Antihemophilic factor human recombinant, Antihemophilic factor, human recombinant, Oprelvekin, Aldesleukin, Rilonacept, Anakinra, Denileukin diftitox, Erythropoietin, Interferon beta-1a, Interferon alfa, interferon alfa-2b, interferon alfacon-1, interferon gamma- 1b, interferon alfa-2b recombinant, growth hormone (UniProt P01241), insulin (UniProt P01308), IGF1 (UniProt P05019), PTH (UniProt P01270), Thyrotropin alfa, Choriogonadotropin alfa, Follitropin, Lutropin alfa, Somatotropin, Albiglutide, Metreleptin, Corifollitropin alfa, Filgrastim, FGF2 (UniProt P09038), NGF (UniProt P01138), GDNF (UniProt P39905), BDNF (UniProt P23560), Mecasermin, Palifermin, GCSF (UniProt P09919), IGF2 (UniProt P01344), Becaplermin, Palifermin, Tasonermin, Aflibercept, Rilonacept, Romiplostim, Tagraxofusp, Efmoroctocog alfa, Eftrenonacog alfa, Rilonacept, Belatacept, Atacicept, Albutrepenonacog alfa , Dulaglutide, Etanercept, Asfotase Alfa, Natalizumab, Rituximab, Adalimumab, Ipilimumab, Trastuzumab, Bevacizumab, Evolocumab, [xekizumab, Omalizumab, Teprotumumab, Idarucizumab, Cetuximab, Oportuzumab monatox, Ibritumomab tiuxetan, Abciximab, Ofatumumab, Erenumab, Emicizum and Atezolizumab.
However, the specification does not teach the structure, e.g., amino acid sequence of the genus of first peptide and second peptide of 7-13 amino acids in length from any protein or peptide drug recited in claim 1 coupled to human albumin or human globulins to enable one of ordinary skill in the art to make and use the compound for intracorporal depletion or sequestration of undesired antibodies or pre-existing antibodies related to any of said peptide drug in human subject without undue experimentation.  
There is no specific guidance as to what the structure of the first and second peptides that bind to all undesired antibodies from any peptide drug above looks like.  
The state of the art at the time of the invention is such that existing tools for identification of Ab epitopes (such as X-ray crystallography, pepscan, phage display, expressed fragments, partial proteolysis, mass spectrometry, and mutagenesis analysis) are not only expensive, laborious, and time consuming but also fail to identify many epitopes (36). When talking about protein Ags, most of these methods typically identify linear stretches as epitopes, while, arguably, most of the epitopes on protein Ags are conformational and even discontinuous.  As for computational approaches, despite more than 30 years of efforts (37), existing B-cell epitope prediction methods are not accurate enough (38, 39) and are, therefore, not widely used, see Sela-Culang et al Frontiers in Immunology 4 (302): 1-13, Oct 2013, p. 2 right col, in particular; PTO 892).
McMaster et al., (Expert Opinion on Biological Therapy 21(6): 705-715, 2021; PTO 892) teaches currently, the scientific community cannot describe the precise cause and effect of anti-drug antibody (ADAs), see p. 705.  McMaster et al outlines the importance of epitope characterization to better understand immunogenicity in treating patients taking mAb therapies, see entire document.  As such, applicant merely asks one of ordinary skill in the art to come up with the structure of the claimed compounds.  
There are no in vivo working example.  One of skill in the art cannot predict which undisclosed peptides encompassed by the claimed compound comprising such peptides linked to human albumin or human globulins such as transferrin selectively binds to the undesired antibody as a pharmaceutical composition when administering to a human subject. 
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  
For these reasons, the rejection is maintained for the reasons of record. 


New ground of objection and rejection necessitated by the amendment filed June 7, 2022

Claim Objection
Claims 1, 24 and 25 are objected to because of the following informalities: 
A.  “Coagulation factor VIIa Recombinant Human, Antihemophilic factor human recombinant, Von Willebrand Factor Human, …Antihemophilic factor human recombinant” should have been recombinant human Coagulation factor VIIa, recombinant human Antihemophilic factor, human Von Willebrand Factor, recombinant human anti-hemophilic factor”.  
B.  claims 1, 24 and 25 use the abbreviation “IGF1”, “FGF2”, “NGF”, “GDNF”, “GCSF” without first defining it. To clarify the claim, applicant should first spell out the full term before using an abbreviation.   Appropriate correction is required.
C.  duplicate “antihemophilic factor human recombinant,” in claims 1, 24 and 25 should be deleted. 
Claim 1 is objected to because of the following informality:  the plural “albumins: and “globulins” should be singular. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, 7-8 and 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1, 24 and 25, the phrase “human recombinant,”  renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 1, 24 and 25 are indefinite as being incomplete. 
Regarding claims 1, 24 and 25 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  Alpha-1-proteinase inhibitor, enzymes such as Alglucerase, Taliglucerase alfa, Pegademase, Agalsidase beta, Alglucosidase alfa, Laronidase, Idursulfase, Elosulfase alfa, Galsulfase, Sebelipase alfa, Cerliponase alfa, Sebelipase alfa, Asfotase Alfa, Elapegademase, Olipudase alpha, Velmanase alpha, N(4)-(beta-N-acetylglucosaminyl)-L-asparaginase, Rasburicase, Pegloticase, Human Antithrombin II, Plasma protease C1 inhibitor, Turoctocog alfa, Drotrecogin alfa, Emicizumab, Coagulation factor VIIa Recombinant Human, Antihemophilic factor human recombinant, Von Willebrand Factor Human, Factor VIII, usoctocog alfa, Antihemophilic factor human recombinant, Antihemophilic factor, human recombinant, Oprelvekin, Aldesleukin, Rilonacept, Anakinra, Denileukin diftitox, Erythropoietin, Interferon beta-1a, Interferon alfa, interferon alfa-2b, interferon alfacon-1, interferon gamma- 1b, interferon alfa-2b recombinant, growth hormone (UniProt P01241), insulin (UniProt P01308), IGF1 (UniProt P05019), PTH (UniProt P01270), Thyrotropin alfa, Choriogonadotropin alfa, Follitropin, Lutropin alfa, Somatotropin, Albiglutide, Metreleptin, Corifollitropin alfa, Filgrastim, FGF2 (UniProt P09038), NGF (UniProt P01138), GDNF (UniProt P39905), BDNF (UniProt P23560), Mecasermin, Palifermin, GCSF (UniProt P09919), IGF2 (UniProt P01344), Becaplermin, Palifermin, Tasonermin, Aflibercept, Rilonacept, Romiplostim, Tagraxofusp, Efmoroctocog alfa, Eftrenonacog alfa, Rilonacept, Belatacept, Atacicept, Albutrepenonacog alfa , Dulaglutide, Etanercept, Asfotase Alfa, and antibodies e.g., Natalizumab, Rituximab, Adalimumab, Ipilimumab, Trastuzumab, Bevacizumab, Evolocumab, [xekizumab, Omalizumab, Teprotumumab, Idarucizumab, Cetuximab, Oportuzumab monatox, Ibritumomab tiuxetan, Abciximab, Ofatumumab, Erenumab, Emicizum and Atezolizumab do not share a substantial feature with antibody, e.g., which comprises a heavy and light chain variable regions or the six CDRs and a common use, e.g., .  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
Claim 5 recites the limitation “albumin, haptoglobin or transferrin” in claim 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites human albumins and human globulins.  
Claims 2-4, 7-8, 13-23 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 fails to limit the parent claim from which it depends as the parent claim 1 is drawn to “…human albumins and human globulins…”, whereas claim 5 is “albumin, haptoglobin or transferrin” generically.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with 35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would.  See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with 35 U.S.C. 112, 4th paragraph).  Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under 35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim.  See also MPEP § 608.01(n), Section III, “Infringement Test” for dependent claims.  

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644